DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,926,495 (Guch).
For claim 1, Guch teaches a laser apparatus (fig. 1 and claim 7) comprising: 
an excitation light source configured to output excitation light (fig. 1, 10, col. 3, l. 50-51); 
a laser crystal disposed on an optical path of the excitation light (fig. 1, 12, col. 4, l. 4-6, Nd:YAG); 
a first monitor device disposed on an optical path of transmitted excitation light after having transmitted through the laser crystal to monitor the transmitted excitation light (fig. 1, 15, col. 3, l. 60-62); 
a temperature adjustment device configured to adjust a temperature of the excitation light source to a constant temperature based on a temperature command value (fig. 1, 19); and 
a controller configured to change the temperature command value based on a result of monitoring by the first monitor device (fig. 1, 16, claim 7).
For claim 3, Guch teaches the first monitor device monitors a wavelength of the transmitted excitation light, and the controller changes the temperature command value for the temperature adjustment device so that the monitored wavelength of the transmitted excitation light becomes equal to a desired wavelength (claims 5 and 7).
For claim 4, Guch teaches the desired wavelength is a wavelength at which an absorption amount of the excitation light in the laser crystal is maximum (col. 4, l. 1-4).
For claim 5, Guch teaches the first monitor device monitors a power of the transmitted excitation light, and the controller changes the temperature command value for the temperature adjustment device so that the monitored power of the transmitted excitation light decreases (col. 4, 19-24).
For claim 6, Guch teaches the laser apparatus is a laser oscillator configured to output a laser beam generated when the excitation light is incident on the laser crystal (col. 3, l. 50-60).
For claim 7, Guch teaches a resonator configured to resonate the laser beam generated by the laser crystal (fig. 1, formed by 13 and 14, col. 3, l. 56-60).
 For claim 8, Guch teaches the excitation light and a laser beam amplified by the excitation light are incident on the laser crystal. (Col. 3, 56-60 states mirrors 13 and 14 may be formed either separate from the laser crystal or directly on the laser crystal. In the case of the mirrors being formed separately, the amplified laser beam will be reflected by mirrors 13 and 14 and incident on the laser crystal opposite the direction of the excitation light when reflected from the right mirror and the same direction when reflected from the left mirror.)
For claim 9, Guch teaches the excitation light and the laser beam are incident on the laser crystal in opposite directions to each other (when the laser beam is reflected from the right hand mirror as discussed in the rejection of claim 8 above).
For claim 10, Guch teaches the excitation light and the laser beam are incident on the laser crystal in directions identical to each other (when the laser beam is reflected from the left hand mirror as discussed in the rejection of claim 8 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,926,495 (Guch) in view of WO-2017168584 (Nogiwa).
	For claim 2, Guch does not teach the temperature adjustment device includes cooling water, and the temperature command value is a command value that specifies a temperature of the cooling water. However, Nogiwa teaches a temperature adjustment device for a diode laser may include cooling water, and the temperature command value is a command value that specifies a temperature of the cooling water (fig. 3, 14-16, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature adjustment device of Nogiwa as a simple substitution for the temperature adjustment device of Guch as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means to control the temperature of the laser diode.  See MPEP 2143 I.B.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,926,495 (Guch) in view of US 4,703,491 (Lim).
For claim 11, Guch does not teach a multipath mirror configured to reciprocate the laser beam through the laser crystal a plurality of times. However, Lim does teach a multipath mirror configured to reciprocate the laser beam through the laser crystal a plurality of times (fig. 2, 12) in order to create a long effective cavity length (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lim's multipath mirror in the device of Guch in order to create a long effective cavity length.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,926,495 (Guch).
For claim 12, Guch teaches a wavelength selection filter disposed on the optical path of the transmitted excitation light between the laser crystal and the first monitor device to transmit or reflect the transmitted excitation light toward the first monitor device (claim 8). Guch does not teach the wavelength selection filter is a wavelength selection mirror. However, the examiner takes official notice that wavelength selection mirrors were well-known in the art before the effective filing date of the claimed invention, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a use a well-known wavelength selection mirror (for example a dichroic mirror)  as a suitable wavelength selection filter.  Such a mirror would have the additional benefit of allowing separate use of the beam generated by pumped laser medium.
	For claim 13, Guch does not teach a second monitor device disposed on the optical path of the excitation light to monitor the excitation light before transmitting through the laser crystal. However, the examiner takes official notice that it was well-known in the art before the effective filing date to place monitor devices on an optical path of a diode laser in order to perform automatic power control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a second monitor device on the optical path of the excitation light to monitor the excitation light before transmitting through the laser crystal in order to perform automatic power control as was well-known in the art.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0316551 (Kurosawa) in view of US 5,926,495 (Guch).
	For claim 15, Kurosawa teaches an EUV light generating system (fig. 1 and 18) comprising: 
an EUV chamber in which EUV light is generated (fig. 1 and 18, label 2; and 
a laser apparatus configured to emit a laser beam to be guided to the EUV chamber (fig. 1 and 18, label 3), 
the laser apparatus including 
an excitation light source configured to output excitation light (fig. 18, 901, [0190], “diode pumped”); and  
a laser crystal disposed on an optical path of the excitation light (fig. 18, 901, [0190], Nd:YVO4). 
Kurosawa does not teach a first monitor device disposed on an optical path of transmitted excitation light after having transmitted - 68 - through the laser crystal to monitor the transmitted excitation light; a temperature adjustment device configured to adjust a temperature of the excitation light source to a constant temperature based on a temperature command value; and a controller configured to change the temperature command value based on a result of monitoring by the first monitor device.
However, Guch teaches a laser apparatus comprising a first monitor device(fig. 1, 15) disposed on an optical path of transmitted excitation light after having transmitted - 68 - through the laser crystal (fig. 1, 12) to monitor the transmitted excitation light; a temperature adjustment device configured to adjust a temperature of the excitation light source to a constant temperature based on a temperature command value (fig. 1, 19); and a controller configured to change the temperature command value based on a result of monitoring by the first monitor device (fig. 1, 16) in order to maintain the pump wavelength at the absorption peak (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Guch’s configuration with the pre-pulse laser of Kurosawa (fig. 18)  in order to maintain the pump wavelength at the absorption peak.
For claim 16, Kurosowa teaches the laser apparatus includes: a main pulse laser apparatus (fig. 18, 371); and a pre-pulse laser apparatus (fig. 18, 372). The combination teaches the pre-pulse laser apparatus includes the excitation light source, the laser crystal, the first monitor device, the temperature adjustment device, and the controller as discussed in the rejection of claim 15 above.
For claim 17, Kurosawa teaches an electronic device manufacturing method (fig. 1 and 18) comprising: 
generating EUV light by an EUV light generating apparatus (fig. 1 and 18) including an excitation light source configured to output excitation light (fig. 18, 901, [0190], “diode pumped”), - 69 – 
a laser crystal disposed on an optical path of the excitation light (fig. 18, 901, [0190], Nd:YVO4);
outputting the EUV light to an exposure apparatus (fig. 1, 6); and 
exposing a photosensitive substrate to the EUV light by using the exposure apparatus to manufacture an electronic device ([0005], photolithography).
Kurosawa does not teach a first monitor device disposed on an optical path of transmitted excitation light after having transmitted through the laser crystal to monitor the transmitted excitation light, a temperature adjustment device configured to adjust a temperature of the excitation light source to a constant temperature based on a temperature command value, and a controller configured to change the temperature command value based on a result of monitoring by the first monitor device.
However, Guch teaches a first monitor device (fig. 1, 15)  disposed on an optical path of transmitted excitation light after having transmitted through the laser crystal to monitor the transmitted excitation light (fig. 1, 12), a temperature adjustment device configured to adjust a temperature of the excitation light source to a constant temperature based on a temperature command value (fig. 1, 19), and a controller configured to change the temperature command value based on a result of monitoring by the first monitor device (fig. 1, 16) in order to maintain the pump wavelength at the absorption peak (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Guch’s configuration with the pre-pulse laser of Kurosawa (fig. 18)  in order to maintain the pump wavelength at the absorption peak.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Guch, the closest prior art cited in the rejection of claim 13 above does not cite the additional limitations of claim 14, and there is no clear suggestion or motivation to modify Guch to meet the limitations of dependent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828